DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Below is the Final Action on the Merits for claims1 – 4, 6 – 14 and 16 – 20.  Claims 5 and 15 have been cancelled.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 3, 2021 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4, 6 – 8, 10 – 14 and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 9287158 B2) in view of Nakamura et al. (US 20140154958 A1) and Hongo et al. (U.S. Patent Publication No. 2010/0136886 A1). 
Regarding Independent claim 1, Takahashi discloses a substrate processing apparatus (Takahashi Fig. 2 #1 – substrate processing apparatus) comprising: a rotating and holding mechanism configured to hold and rotate a substrate (Takahashi; Fig. 4A and 4B #61 – holding and rotating mechanism), a polishing head configured to press a polishing tool against a peripheral portion of the substrate to polish the peripheral portion of the substrate (Takahashi; Fig. 20 #85 – polishing head and col. 19 ln. 5 – 8)The device of Takahashi does contain a cleaning device (Takahashi; col. 21 ln 5 – 9 and Fig. 20 #95 and 96 – water supply nozzles) configured to supply water to the edge of the substrate and from the figures it appears that the water supply nozzles also provide water to the polishing unit, however Takahashi does not explicitly disclose that the head cleaning device is configured to supply a cleaning liquid to the polishing head to clean the polishing head during polishing and/or after polishing of the substrate,  the head cleaning device being arranged above the polishing head, and supplies the cleaning liquid to the polishing head from directly above the polishing head, wherein the head cleaning device comprises a cleaning nozzle arranged so as to face the polishing head, and the cleaning nozzle is arranged vertically downward above the polishing head.  
Nakamura also discloses a substrate processing apparatus and explicitly discloses a head cleaning device used to clean the polishing head (Nakamura; [0084] ln 1-4). Nakamura also discloses that the cleaning device may be able to clean both the polishing head and the polished wafer ([0076] ln. 11 – 14).

Hongo, further discloses a substrate processing apparatus (Fig. 1), wherein the head cleaning device (45) being arranged above the polishing head (35), and supplies the cleaning liquid to the polishing head (35) from directly above the polishing head (35; Fig. 1), wherein the head cleaning device (45)  comprises a cleaning nozzle (nozzles, 50A and B) arranged so as to face the polishing head (35), and the cleaning nozzle (nozzles, 50A and B) is arranged vertically downward above the polishing head (35; Fig. 4A; Paragraphs [0063] – [0065].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Takahashi to further include the head cleaning device being arranged above the polishing head, and supplies the cleaning liquid to the polishing head from directly above the polishing head, wherein the head cleaning device comprises a cleaning nozzle arranged so as to face the polishing head, and the cleaning nozzle is arranged vertically downward above the polishing head, as taught by Hongo, to provide an apparatus that places a supply nozzle directly above the polishing head as it is the closest distance to deliver the cleaning fluid to the polishing head, and in addition, placing the cleaning head above will advantageously use gravity for cleaning purposes.
Regarding claim 2, Takahashi, as modified, discloses the limitations of claim 1, as described above, and further discloses wherein the substrate processing apparatus comprises a tilt mechanism  (Takahashi; col. 28 ln. 13-23) configured to tilt the polishing head. . The “tilt mechanism” is being interpreted under 112(f) according to the specification to include a rotating and driving device and a crank arm (Col. 20 ln. 39-42; movement mechanism), wherein the rotating and driving device includes a motor (See annotated Fig. 27C below), a pulley (See annotated Fig. 27C below), a belt (See annotated Fig. 27C below #84 - belt)wherein the disclosed and prior art structures are not identical, but are obvious structural equivalents nonetheless as both perform the function specified in the claim (See MPEP 2183).  


    PNG
    media_image1.png
    316
    430
    media_image1.png
    Greyscale

Regarding claim 3, Takahashi, as modified, discloses the limitations of claim 1, as described above, and further discloses wherein the substrate processing apparatus comprises a tilt mechanism  (Takahashi; col. 28 ln. 13-23) configured to tilt the polishing head. In regards to the limitation of “wherein the tilt mechanism continuously changes a tilt angle of the polishing head to remove the cleaning liquid after the head cleaning device supplies the cleaning liquid to the polishing head”, this limitation is interpreted as a contingent limitation.  MPEP 2111.04 the broadest reasonable interpretation for a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  In the instant case, the device as modified is includes all of the structure required by claims 1 and 3, and thus would be capable of 
Regarding claim 4, Takahashi, as modified, discloses the limitations of claim 1, as described above, and further discloses wherein the head cleaning device is intended to supply the cleaning liquid to the polishing head each time one substrate is polished (Nakamura; Fig. 16 - flow chart showing steps for polishing a wafer; every time a substrate is polished the polishing head is cleaned). 
Regarding claim 6, Takahashi, as modified, discloses the limitations of claim 1, as described above, wherein the cleaning liquid is one of pure water (Takahashi; col. 21 ln. 5-9). 
Regarding claim 7, Takahashi, as modified, discloses the limitations of claim 1, as described above, but is silent on the substrate 5processing apparatus comprising a vibration device configured to vibrate the polishing head, and wherein the vibration device vibrates the polishing head to remove the cleaning liquid after the head cleaning device supplies the cleaning liquid to the polishing head. 
Nakamura specifically discloses that the cleaning liquid disposed on the polishing head may be collected or removed by other suitable means not explicitly shown (Nakamura; [0084] ln 4-7). Nakamura also discloses that an ultrasonic oscillator may be included to clean the substrate from the cleaning fluid (Nakamura; ([0099] ln 6-10), but does not explicitly disclose the oscillator being used to remove the cleaning fluid on the polishing head (Nakamura; [0100] ln. 1-3), however this implies that Nakamura regards an ultrasonic oscillator as a suitable mean to remove liquid from surfaces and could be used to remove cleaning liquid on the polishing head as well, as it solves the same problem. Thus, it would have been obvious to one of ordinary skill in the art to modify the device of Takahashi it include an ultrasonic 
Regarding claim 8, Takahashi, as modified, discloses the limitations of claim 1, as described above, but is silent on the substrate processing apparatus comprising a gas injection device configured to inject a pressurized gas to the polishing head, and wherein the gas injection device injects the pressurized gas to the polishing head to remove the cleaning liquid after the head cleaning device supplies the cleaning liquid to the 15polishing head. However, Takahashi discloses that an inert gas may be supplied to the substrate from a gas supply nozzle to dry the cleaning liquid of the substrate (Takahashi; col. 24 ln. 28-33).  
Thus, it would it would have been obvious to one of ordinary skill in the art to modify the device of Takahashi before the effective filing date to include a gas injection device configured to inject pressurized gas to the polishing head to remove the cleaning liquid from the polishing head after it has been received from the cleaning device as it provides a means of removing the cleaning liquid from the polishing head in a non-contact manner thus avoiding containments to come in contact with the polishing head, as opposed to a mechanism which would require direct contact with the polishing head such as sweeping or mopping mechanism which may introduce contaminants to the polishing head.  
Regarding claim 11, Takahashi discloses a substrate processing method (Takahashi Fig. 2 #1 – via substrate processing apparatus) comprising: a substrate rotation process of rotating a substrate while holding the substrate (Takahashi; Fig. 4A and 4B #61 – holding and rotating mechanism and col. 9 ln 12-16), a polishing process of pressing a polishing tool against a peripheral portion of the substrate to polish the peripheral portion of the substrate (Takahashi; Fig. 20 #85 – polishing process via polishing head and col. 19 ln. 5 – 8), but is silent on a head cleaning process of supplying a cleaning liquid to the polishing head to clean the polishing head during polishing and/or after polishing of the substrate. The device of Takahashi contains a cleaning device (Takahashi; col. 21 ln 5 – 9 and Fig. 20 #95 and 96 – water supply nozzles) configured to supply water to the edge of the substrate used in a cleaning process and from the   
Nakamura also discloses a substrate processing method and explicitly discloses a head cleaning method used to clean the polishing head (Nakamura; [0084] ln 1-4). Nakamura also discloses that the cleaning device used in the cleaning method may be able to clean both the polishing head and the polished wafer ([0076] ln. 11 – 14). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Takahashi to configure the cleaning method of Takahashi to supply water to both the substrate and the polishing head as disclosed by Nakamura as the polishing head collects impurities or particles from the polishing process of the substrate and would need to be cleaned before polishing another substrate as cleaning the both polishing head and substrate each time a substrate is polished can be considered “best practice” as evidenced by Nakamura Fig. 16 – flow chart of polishing process.
Hongo, further discloses a substrate processing apparatus (Fig. 1), wherein the head cleaning device (45) being arranged above the polishing head (35), and supplies the cleaning liquid to the polishing head (35) from directly above the polishing head (35; Fig. 1), wherein the head cleaning device (45)  comprises a cleaning nozzle (nozzles, 50A and B) arranged so as to face the polishing head (35), and the cleaning nozzle (nozzles, 50A and B) is arranged vertically downward above the polishing head (35; Fig. 4A; Paragraphs [0063] – [0065].
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Takahashi to further include the head cleaning device being arranged above the polishing head, and supplies the cleaning liquid to the polishing head from directly above the polishing head, wherein the head cleaning device comprises a cleaning nozzle arranged so as to face the polishing head, and the cleaning nozzle is arranged vertically downward above the polishing head, as taught by Hongo, to provide an apparatus that places a supply nozzle directly above the polishing head as it is the closest distance to deliver the cleaning fluid to the polishing head, and in addition, placing the cleaning head above will advantageously use gravity for cleaning purposes.

Regarding claim 12, Takahashi, as modified, discloses the limitations of claim 11, as described above, but is silent on the substrate processing method comprising of supplying the cleaning liquid to the polishing head when the polishing head is arranged below the substrate. The method of Takashi as modified does not explicitly disclose that the cleaning liquid is to be supplied when the polishing head is below the substrate. However, the cleaning method as modified is configured to supply cleaning liquid to both the substrate and the polishing head and  as the polishing head is arranged below the substrate the polishing head is angled downward via the tilt mechanism causing the cleaning liquid to be removed due to the inclination and gravity. Thus, it would have been obvious to one of ordinary skill in the art to modify the method of Takahashi before the effective filing date to supply cleaning liquid to the polishing head when it is arranged below the substrate so that the cleaning liquid can be removed from the polishing head due to the inclination and gravity. Additionally, the claimed method is obvious to try as there are only a finite number of predictable solutions to the problem. Per MEPE 2143-I, choosing from a finite number of identified predictable solutions, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the finite number of identified predictable solutions are: supplying the cleaning liquid to the polishing head when the polishing head is arranged below the substrate, supplying the cleaning liquid to the polishing head when the polishing head is leveled with the substrate, or supplying the cleaning liquid to the polishing head when the polishing head is arranged above the substrate.  Therefore, since modifying the prior art cleaning method of Takahashi to supply the cleaning liquid to the polishing head when the polishing head is arranged below the substrate, can easily be made without any change in the operation of the method of Takahashi, and there will be reasonable expectations of success, it would have been obvious to have modified the invention of Takahashi to supply the cleaning liquid to the polishing head when the polishing head is arranged below the substrate as it is obvious to try within a finite number of predictable solutions and a reasonable expectation of success.
Regarding claim 13, Takahashi, as modified, discloses the limitations of claim 11, as described above, but is silent a the tilt process of continuously changing  the tilt angle of the polishing head to remove the cleaning liquid after supplying the cleaning liquid to the polishing head. However, Takahashi discloses a tilt mechanism that changes the tilt angle used to polish the edge of the substrate 
The tilt mechanism can be used as a method of removing the cleaning liquid from the polishing head as a change angle would cause the liquid to be removed due the movement and force of gravity.
 	Therefore, it would have been obvious to one of ordinary skill in the art to modify the method of Takahashi to incorporate the tilt mechanism of the polishing head as a tilt process to remove the cleaning liquid from the polishing head after it has been supplied to the polishing head.  
Regarding claim 14, Takahashi, as modified, discloses the limitations of claim 11, as described above, and further discloses wherein the head cleaning process is performed each time one substrate is polished (Nakamura; Fig. 16 - flow chart showing steps for polishing a wafer; every time a substrate is polished the polishing head is cleaned).
Regarding claim 16, Takahashi, as modified, discloses the limitations of claim 11, as described above, wherein the cleaning liquid is one of pure water (Takahashi; col. 21 ln. 5-9). 
Regarding claim 17, Takahashi, as modified, discloses the limitations of claim 11, as described above, but is silent on the substrate processing method comprises a vibration process of vibrating the polishing head to remove the cleaning liquid after supplying the cleaning liquid to the polishing head. However, a person of ordinary skill in the art would recognize that after the cleaning liquid has been supplied to the polishing head it must be removed before polishing another substrate as the cleaning liquid might contain debris from the polishing process. 
Nakamura specifically discloses that the cleaning liquid disposed on the polishing head may be collected or removed by other suitable means not explicitly shown (Nakamura; [0084] ln 4-7). Nakamura also discloses that an ultrasonic oscillator may be included to clean the substrate from the cleaning fluid (Nakamura; ([0099] ln 6-10), but does not explicitly disclose the oscillator being used to remove the cleaning fluid on the polishing head (Nakamura; [0100] ln. 1-3), however this implies that Nakamura regards an ultrasonic oscillator as a suitable process to remove liquid from surfaces and could be used to remove cleaning liquid on the polishing head as well, as it solves the same problem. Thus, it would have been obvious to one of ordinary skill in the art to modify the device of Takahashi it include an ultrasonic oscillator to clean/remove the cleaning fluid from the polishing head as  it provides a means of removing the cleaning liquid from the polishing head in a non-contact manner thus avoiding containments to come in contact with the polishing head, as opposed to a mechanism which would require direct contact with the polishing head such as sweeping or mopping mechanism which may introduce contaminants to the polishing head.  
Regarding claim 18, Takahashi, as modified, discloses the limitations of claim 11, as described above, but is silent on the substrate processing method comprising a gas injection process of injecting a pressurized gas to the polishing head to remove the cleaning liquid after supplying the cleaning liquid to . 

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 9287158 B2) in view of Nakamura et al. (US 20140154958 A1),  Imai et al. (US 20160372344 A1) and Hongo et al. (U.S. Patent Publication No. 2010/0136886 A1). 
Regarding claim 9, Takahashi, as modified, discloses the limitations of claim 1, as described above, but is silent on the substrate processing apparatus comprising a suction device configured to suck the cleaning liquid adhering to the polishing head, and 20wherein the suction device sucks the cleaning liquid adhering the polishing head to remove the cleaning liquid after the head cleaning device supplies the cleaning liquid to the polishing head.
Imai discloses a suction device used in substrate polishing devices and specifically discloses a suction device configured to suck water from a substrate after polishing of the substrate has occurred (Imai; [0053] ln. 12-16). Imai does not specifically disclose that the suction device can be used on the polishing head, however it is resolving the same problem and can be used to remove cleaning liquid on a polishing head. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Takahashi to include a suction device to remove cleaning liquid from the polishing pad as it provides a means of removing the cleaning liquid from the polishing head in a non-
Regarding claim 19, Takahashi, as modified, discloses the limitations of claim 11, as described above, but is silent wherein the substrate processing method comprises a suction process of sucking the cleaning liquid adhering to the polishing head to remove the cleaning liquid after supplying the cleaning liquid to the polishing head.  
Imai discloses a suction process used in substrate polishing devices and specifically discloses a suction process to suck water from a substrate after polishing of the substrate has occurred (Imai; [0053] ln. 12-16). Imai does not specifically disclose that the suction device can be used on the polishing head, however it is resolving the same problem and can be used to remove cleaning liquid on a polishing head. Furthermore, the polishing head must remove the cleaning liquid before polishing another substrate. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Takahashi to include a suction process to remove cleaning liquid from the polishing pad as it is an effective mean of doing so in a non-contact manner. 

Claim 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 9287158 B2), in view of Nakamura et al. (US 20140154958 A1), Ettinger et al. (US 20080293344 A1) and Hongo et al. (U.S. Patent Publication No. 2010/0136886 A1)
Regarding claim 10, Takahashi, as modified, discloses the limitations of claim 1, as described above, bit is silent on the 25substrate processing apparatus comprising a circular motion mechanism configured to circularly move the polishing head, and wherein the circular motion mechanism circularly moves the polishing head to remove the cleaning liquid after the head cleaning device supplies the cleaning liquid to the 20polishing head. 
Ettinger also discloses a substrate processing apparatus and specifically discloses a circular motion mechanism (Ettinger; [0062] ln 20 – 29), however Ettinger does not specifically disclose that the circular motion mechanism is used to remove cleaning fluid, but it is capable of doing, since the motion would cause the cleaning fluid to fall from the polishing pad. The disclosed art and prior art are functional 
Regarding claim 20, Takahashi, as modified, discloses the limitations of claim 11, as described above, but is silent on the 25substrate processing method comprising a circular motion mechanism configured to circularly move the polishing head to remove the cleaning liquid after the head cleaning device supplies the cleaning liquid to the 20polishing head. Takahashi does disclose a rotating mechanism to remove the cleaning liquid from the substrate after the polishing process, which is effectively solving the same problem in the substrate instead of the polishing head (col. 24 ln. 15-23). 
Ettinger also discloses a substrate processing apparatus and specifically discloses a circular motion mechanism for the polishing head (Ettinger; [0062] ln 20 – 29), however Ettinger does not specifically disclose that the circular motion mechanism is used as a fluid cleaning process, but it is capable of doing since the motion would cause the cleaning fluid to fall from the polishing pad. Furthermore, a person of ordinary skill in the art would recognize that the cleaning liquid should be removed from the polishing head before polishing another substrate since the cleaning liquid might contain debris from the polishing process. Taking into account that Takahashi uses a rotating mechanism which uses motion to remove . 
Response to Arguments
Applicant's arguments, filed February 28, 2022 with respect to the rejection to claims 4, 7 and 9 under 35 U.S.C 112(b) have been fully considered and they are persuasive; therefore, the rejection is withdrawn.
Applicant's arguments, filed February 28, 2022 with respect to the rejection to claims  1 – 20 under 35 U.S.C 103 have been fully considered and they are persuasive; therefore, the rejection is withdrawn, however, after further consideration and in view of the amendments presented, a new grounds of rejection is presented.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723